Citation Nr: 9901894	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-26 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been presented to 
reopen the veterans claim of service connection for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from November 1973 to 
December 1977.  

A perfected appeal to the Board of Veterans Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a June 1996 rating decision, in 
which the RO determined that new and material evidence had 
not been presented to reopen the veterans claim of 
entitlement to service connection for bilateral hearing loss.  
An NOD was filed in June 1997, and an SOC issued in August 
1997.  The veteran filed a substantive appeal in September 
1997.  In August 1998, the veteran testified before the 
undersigned during a Travel Board hearing at the VARO in 
Hartford.  


FINDINGS OF FACT

1.  A December 1990 decision of the RO denied a claim of 
entitlement to service connection for bilateral hearing loss.  
The veteran did not initiate an appeal and therefore, under 
the law, that decision became final.

2.  The evidence introduced into the record since service 
connection was previously denied for bilateral hearing loss, 
in the December 1990 decision of the RO, either is cumulative 
or does not bear directly and substantially upon the specific 
matter under consideration, and is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the December 1990 rating decision is 
not new and material, and the veterans claim of entitlement 
to service connection for bilateral hearing loss may not be 
reopened.  38 U.S.C.A. §§ 7105(c), 5108 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veterans service medical records reflects no 
complaints of hearing loss while in service.  In October 
1973, the veteran underwent a medical examination for 
purposes of enlistment into the U.S. Army.  In the Report of 
Medical History, the veteran reported no prior or current ear 
trouble or hearing loss.  In the Report of Medical 
Examination, an audiological evaluation registered pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
Not 
tested
25
LEFT
5
15
15
Not 
tested
15

In July 1976, the veteran was medically examined for purposes 
of ETS (expiration of term of service).  In the Report of 
Medical History, he reported no prior or current ear trouble 
or hearing loss.  In the Report of Medical Examination, an 
audiological evaluation registered pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
Not 
tested
10
LEFT
5
10
10
Not 
tested
20

Thereafter, in August 1990, following his release from active 
service, the veteran was medically examined for VA purposes, 
during which he complained of hearing loss.  On examination, 
his ears were found within normal limits, with the examiner 
noting that the veteran understood normal conversation.  In 
addition, treatment records from the VA Medical Center (VAMC) 
in Newington, dated from December 1989 to April 1990, also 
reflected complaints of hearing loss. 

In a December 1990 rating action, the RO denied the veterans 
claim for service connection for bilateral hearing loss, 
noting that the veterans hearing was within normal limits on 
testing.  The veteran did not file an appeal, and the 
decision became final.  

Subsequently, the RO received VAMC West Haven outpatient 
treatment records, dated from March 1993 to May 1993, and 
VAMC Newington treatment records, dated from July 1993 to 
September 1993.  None of these records were pertinent to the 
veterans claim.  

In March 1996, the RO received a Statement in Support of 
Claim (VA Form 21-4138), dated that same month, in which the 
veteran noted that he had been in an artillery company while 
on active duty, and military doctors had detected some 
hearing loss on testing.

In April 1996, the RO received VAMC Newington treatment 
records, dated in March and April 1996.  A hospital discharge 
summary noted a diagnosis of otitis externa, but otherwise 
these records did not pertain to the veterans claim.  In May 
1996, the veteran was scheduled for a VA audiological 
examination but failed to appear for his appointment.  

In a June 1996 rating action, the RO determined new and 
material evidence had not been presented to warrant reopening 
the veterans claim of service connection for bilateral 
hearing loss.  

In July 1997, the RO received St. Francis Hospital treatment 
records, dated from March 1992 to June 1994.  These records 
did not pertain to the veterans claim.  That same month, 
July 1997, the veteran underwent an audiological examination 
for VA purposes.  The examiner noted the veterans complaints 
of exposure to loud noise in service, as well as complaints 
of tinnitus.  It was also noted that the veteran was 
currently working as a nurses aide.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
40
40
LEFT
15
10
15
35
45

Speech audiometry revealed speech recognition ability of 94 
percent in both the right and left ears.  The examiners 
assessment was high frequency sensorineural hearing loss, in 
addition to tinnitus, bilaterally.  

In August 1997, the RO received VAMC Newington, St. Francis 
Hospital, and Mt. Sinai Hospital treatment records, dated 
from December 1994 to July 1997.  A September 1995 VAMC 
Newington medical record noted treatment for otitis externa, 
but otherwise these records did not pertain to the veterans 
claim.  

In June 1998, the veterans service representative submitted 
a VA Form 646 (Statement of Accredited Representation in 
Appealed Case), with a copy of an October 1973 service 
audiological examination.  The service representative argued 
that the examination was evidence of the veterans loss of 
hearing in service.  

In August 1998, the veteran testified before the undersigned 
during a Travel Board hearing at the VARO in Hartford.  Under 
questioning, the veteran stated that, while on active duty, 
he had trained at Fort Sill, OK, as an ammunition handler 
with a 105mm howitzer battery.  He testified that he was 
required to stand next to the howitzer when it was fired, 
thus exposing him to loud noise.  The veteran noted that it 
was during this period that he began to have problems with 
his hearing, in addition to his ears bleeding.  The veteran 
also stated that ear plugs issued by the military were 
ineffective, and when he had sought treatment for his ears, 
medics in the field had done nothing but issue him additional 
ear plugs.  Furthermore, the veteran testified that he had 
not had a hearing problem prior to service, and since 
separating from active duty had not worked in noise hazardous 
environments.  

II.  Analysis

The veteran essentially contends that he suffers from 
bilateral hearing loss as a result of noise exposure during 
active service.  In particular, the veteran asserts that he 
participated in training exercises at Fort Sill, OK, as an 
ammunition handler for a 105mm howitzer battery.  During this 
period, the veteran contends that he was exposed to loud 
noise from the firing of the gun, which resulted in his loss 
of hearing.  

In a December 1990 rating decision, the RO denied a claim of 
entitlement to service connection for bilateral hearing loss.  
That decision became final and, therefore, is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.104(a).  In order to reopen his claim, the 
veteran must present new and material evidence with respect 
thereto.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  As 
provided by statute, and emphasized in precedent decisions of 
the United States Court of Veteran Appeals, applications to 
reopen previously denied claims to which finality has 
attached require the Board to conduct a two-step analysis.  
First, the Board must determine whether the evidence is new 
and material.  Second, if the Board determines that the 
claimant has produced new and material evidence, the claim is 
reopened and the Board must evaluate the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet.App. 140 (1991).

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In determining whether new and material evidence has been 
presented, VA must first decide whether evidence submitted 
since the prior final denial is new.  As indicated by the 
regulation, cited above, and by judicial caselaw, new 
evidence is that which was not of record at the time of the 
last final disallowance (on any basis  merits or 
otherwise) of the claim, and is not merely cumulative of 
other evidence that was then of record.  See Evans v. Brown, 
9 Vet.App. 273, 283-285 (1996).  This analysis is undertaken 
by comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The Board notes that, until recently, caselaw of the Court of 
Veterans Appeals mandated that the second question to be 
addressed in the first step of the Manio analysis was whether 
the new evidence is probative of the disputed issue which was 
the basis for the prior final disallowance.  See Struck v. 
Brown, 9 Vet.App. 145, 151 (1996).  Then, the third question 
was to determine whether, in light of all the evidence of 
record, there was a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome in the prior 
determination.  See Colvin, supra, at 174; Evans, supra, at 
283.  However, as noted above, the United States Court of 
Appeals for the Federal Circuit has held that the judicially-
created standard of the Court of Veterans Appeals, as to 
reasonable possibility of change in outcome, was inconsistent 
with, and more restrictive than, the language of section 
3.156(a) of VAs regulations, cited above, and the Federal 
Circuit Court has thus overruled the Colvin test to that 
extent.  Hodge v. West, 155 F. 3d. 1356 (Fed. Cir. 1998).  It 
is therefore impermissible to apply this third question in 
the first step of the Manio analysis to the veterans claim.  
Instead, the claim must be analyzed only in light of the 
regulatory language of 38 C.F.R. § 3.156.

This new, more flexible materiality standard was further 
illuminated in a recent decision in which the Federal 
Circuits holding in Hodge was interpreted by a panel of the 
Court of Veterans Appeals:  Hodge provides for a reopening 
standard which calls for judgments as to whether new evidence 
(1) bears directly or substantially on the specific matter, 
and (2) is so significant that it must be considered to 
fairly decide the merits of the claim.  Fossie v. West, 12 
Vet.App. 1, 4 (1998).  Since the expression bears directly 
or substantially on the specific matter is essentially 
equivalent to relevant and probative of the issue at hand 
(see Colvin, supra, at 174), it thus appears that the Federal 
Circuit, in Hodge, and the Court of Veterans Appeals, in 
Fossie, may have left undisturbed the first two questions in 
step one of the Manio/Colvin/Evans analysis, and invalidated 
only the third question, as to reasonable possibility of 
change in outcome, in favor of the newly articulated third 
question, i.e., sufficient significance to require 
consideration on the merits.

However, we recognize that, in another recent decision of the 
Court of Veterans Appeals, a finding of the Board that newly 
submitted evidence was not relevant and probative of the 
issue at hand was held to be contrary to the Hodge holding, 
and resulted in a remand by the Court.  See Henderson v. 
West, 12 Vet.App. 11, 20-21 (1998).  We note that the panels 
in Fossie and Henderson were constituted of different judges.  
Nevertheless, since Henderson post-dated Fossie, we infer 
from the holding of the latter panel that there is a 
substantive difference between the regulatory criterion 
requiring new evidence which bears directly or 
substantially on the specific matter under consideration 
and the caselaw criterion requiring that the new evidence be 
relevant and probative of the issue at hand.  See Bethea 
v. Derwinski, 2 Vet.App. 252, 254 (1992) (only the en banc 
Court can overrule precedential panel opinion); Brewer v. 
West, 11 Vet. App. 228, 232 (1998) (a later panel decision is 
considered to be an evolution of the law).  Thus, 
although the Court has not elucidated that distinction, the 
Board will apply the favored language in our analysis.

In determining whether newly submitted evidence is material 
under the caselaw discussed above, we are further guided by 
the Federal Circuit Courts discussion of the uniquely pro-
claimant quality of the veterans benefits system such 
that, although not every piece of new evidence is 
material . . . we are concerned . . . that some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision.  Hodge v. 
West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principii, 3 Vet.App. 510 (1992).  Under the Manio test, if 
the evidence is new and material, then the claim must be 
reopened, and, in the second part of the analysis, the merits 
of the claim must be evaluated in light of all of the 
evidence, both new and old.  Masors v. Derwinski, 2 Vet.App. 
181 (1992).

As noted above, under the precedent decision of the Court of 
Veterans Appeals in the Evans case, supra, in order to 
reopen a previously and finally denied claim there must be 
new and material evidence entered into the record since the 
most recent denial on any basis, either on the merits or on 
an attempted reopening.  Id. at 285.  Therefore, the evidence 
which must be considered at this time, in connection with the 
veterans attempt to reopen his claim of service connection 
for bilateral hearing loss, is that which has been submitted 
since the ROs December 1990 decision.  

Evidence submitted since the final RO decision entered in 
1990 includes:

(1) VAMC West Haven treatment records, dated from March 
1993 to May 1993.  
(2) VAMC Newington treatment records, dated from 
December 1989 to July 1997.  
(3) St. Francis Hospital treatment records, dated from 
March 1992 to April 1997.
(4) Mt. Sinai Hospital treatment records, dated from 
December 1994 to June 1997.
(5) VA medical examination (audiogram), dated in July 
1997.
(6) Service medical record (audiogram), dated in October 
1973. 
(7) Travel Board hearing transcript, dated in August 
1998.  

With respect to the veterans claim of service connection for 
bilateral hearing loss, item (6) is duplicative, since the 
service audiogram submitted by the veteran had been 
considered in the previous final decision in December 1990.  
Items (1) through (5) and item (7) are new in that they had 
not been considered in the previous final decision.  The 
Board notes that various medical records submitted by the 
veteran, while evidencing treatment for otitis externa, 
otherwise are silent for treatment for bilateral hearing 
loss.  A VA audiological examination notes that the veteran 
suffers from high frequency sensorineural hearing loss, along 
with tinnitus, bilaterally.  The Travel Board hearing 
transcript, in particular, reflects the veterans contentions 
that he was assigned to Fort Sill, OK, for artillery 
training, and began experiencing hearing loss during that 
period.  

As noted above, while the Board does find the evidence new, 
we do not find it material, since the evidence received by 
the RO since December 1990 is either not pertinent to the 
veterans claim for hearing loss, or, as in the case of the 
VA audiological examination, does not bear directly and 
substantially upon the specific matter under consideration, 
since it notes findings 20 years following the veterans 
separation from active service but fails to connect present 
disability to service.  Furthermore, the VA audiological 
examination does not reflect a medical opinion of record 
linking the veterans current high frequency bilateral 
hearing loss to his period of active service.  

In essence, the only evidence which would tend to relate the 
claimed bilateral hearing loss to active service is the 
veterans own contentions, as noted in the Travel Board 
hearing transcript (item 7).  Such lay assertions, although 
they may be sincerely felt, do not constitute competent 
medical evidence sufficient to reopen the claim.  See Bostain 
v. West, 11 Vet.App. 124, 127 (1998) (lay testimony . . . 
is not competent to establish, and therefore not probative 
of, a medical nexus); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) (a layperson is generally not capable of opining on 
matters requiring medical knowledge), affd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The Board is aware of the veterans assertion that the 
October 1973 service audiogram is evidence of in-service 
bilateral hearing loss.  We note that the submitted audiogram 
is associated with the veterans enlistment medical 
examination.  The audiograms findings (as reflected above in 
the Factual Basis section of this decision) do not reveal a 
hearing loss, nor was a hearing loss reported by the medical 
examiner.  Furthermore, additional medical testing of the 
veteran in July 1976, during which an audiogram was 
undertaken, also did not reveal bilateral hearing loss.  

In essence, what would be needed to reopen this claim would 
be an opinion by a qualified medical professional, upon 
review of the medical evidence in the claims file, 
establishing a nexus between service and the claimed post-
service disability.  Such an opinion would contribute to a 
more complete picture as to the merits of the claim.  See 
Hodge, supra, at 1363.

Since the material added to the file in connection with the 
attempt to reopen the claim for service connection for 
bilateral hearing loss does not address the issue of nexus to 
service with competent medical evidence, it clearly is either 
cumulative or does not bear directly and substantially upon 
the specific matter under consideration.  In addition, with 
regard to the final criterion of well-groundedness, the 
recently submitted material is not evidence which, by itself 
or in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  We thus conclude that new 
and material evidence to reopen the appellants claim for 
service connection for a psychiatric disorder has not been 
presented.

The Board further notes that, in its August 1997 SOC, the RO 
properly cited to, and considered the veterans attempt to 
reopen the claim under, 38 C.F.R. § 3.156, the regulation 
discussed with approval in Hodge.  The RO noted, as we do 
here, that the veteran has submitted no new and material 
evidence showing incurrence of bilateral hearing loss in 
service. 

Accordingly, based upon its review of the relevant evidence 
in this matter, and for the reasons and bases discussed 
above, it is the decision of the Board that new and material 
evidence to warrant reopening the veterans claim for service 
connection of bipolar disorder has not been submitted.  See 
Hodge, Fossie, Henderson, supra.  The law is clear that the 
Board does not have jurisdiction to consider a claim which 
[has been] previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).


ORDER

New and material has not been presented to reopen the 
veterans claim of service connection for bilateral hearing 
loss, and the claim is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
